Citation Nr: 0827837	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include headaches, insomnia and irritability, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1986 to August 1993 and from November 2001 to 
December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that the veteran initially requested a 
formal hearing before a decision review officer (DRO) for his 
claim.  However, in February 2006, the veteran accepted an 
informal conference in lieu of a formal hearing, a report of 
which is associated with the veteran's claims file.  At that 
time the veteran indicated that he no longer wished to pursue 
his appeal as to the issue of entitlement to service 
connection for bilateral hearing loss.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board.  See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have chronic fatigue 
syndrome, to include headaches, insomnia and irritability, 
that is causally or etiologically related to his active 
service.




CONCLUSION OF LAW

Chronic fatigue syndrome, to include headaches, insomnia and 
irritability, was not incurred in active service and is not 
due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.
The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in July 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Accordingly, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  Additionally, the veteran was afforded VA 
examinations in August 2004 and in March 2006.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection.  
38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain,  
(6) neurological signs and symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the upper 
or lower respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  
38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board initially notes that the instant claim pertains to 
the veteran's first period of service.  In several 
statements, the veteran contends that his symptoms began in 
1991, during which time he served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See, 
e.g., the July 30, 2008 Informal Hearing Presentation; see 
also the February 2006 Informal Conference Report.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for chronic 
fatigue syndrome, to include headaches, insomnia and 
irritability.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
chronic fatigue syndrome, headaches, insomnia or 
irritability.  Indeed, on the report of medical history for 
his first separation examination in July 1993, the veteran 
specifically denied frequent headaches or trouble sleeping.  
Moreover, after separating from his first period of service 
in August 1993, the veteran did not seek treatment for 
chronic fatigue syndrome to include headaches, insomnia and 
irritability until 2004, approximately 11 years after his 
separation from service.  Therefore, the Board finds that 
chronic fatigue syndrome, to include headaches, insomnia and 
irritability, did not manifest in service or for several 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of chronic 
fatigue syndrome, to include headaches, insomnia and 
irritability, the Board observes the veteran's contentions 
that he was reluctant to seek treatment during past 
examinations due to fear of jeopardizing his civilian 
employment as a deputy sheriff.  See the December 2005 VA 
Form 9.  However, in this regard, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any chronic fatigue syndrome, to include headaches, insomnia 
and irritability, is itself evidence which tends to show that 
such a disorder did not have an onset in service or for 
several years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that chronic 
fatigue syndrome, to include headaches, insomnia and 
irritability, manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of these conditions to the 
veteran's active service.  In fact, the veteran has never 
been diagnosed with chronic fatigue syndrome.  At the August 
2004 VA examination, the examiner stated that Persian Gulf 
War syndrome was not found, and diagnosed the veteran with 
headaches and chronic tiredness due to excessive daytime 
sleepiness, which the examiner opined was likely due to 
obstructive sleep apnea.  The examiner further concluded that 
irritability was the result of excessive sleepiness and his 
difficulty initiating and maintaining sleep was due to 
insomnia.  Similarly, at the March 2006 VA examination, the 
examiner stated that chronic fatigue syndrome was not found, 
and therefore no opinion in regards to attributable symptoms 
to chronic fatigue syndrome could be made.  The examiner 
further opined that "it is likely that the veteran's 
symptoms of tiredness, fatigue and irritability are related 
to his diagnosed insomnia.  Therefore, these symptoms are 
less than likely attributed to an undiagnosed illness as a 
result of Gulf War service."  

The Board does acknowledge that the veteran was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  
As such, the veteran has been shown to have served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, as conceded by the RO.  Nevertheless, the Board 
reiterates that the August 2004 and March 2006 VA examiners 
specifically opined that the veteran's symptoms were not due 
to an undiagnosed illness or Persian Gulf War syndrome.  As 
such, there is affirmative evidence showing that the 
veteran's reported chronic fatigue syndrome, to include 
headaches, insomnia and irritability, is not related to an 
undiagnosed illness caused from his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

Although the veteran and other lay persons such as his spouse 
may sincerely believe that his symptoms were caused by an 
undiagnosed illness as a result of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, as lay persons, they are not competent to testify that 
his current symptoms were caused by his active service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran or his spouse is 
a physician or other health care professional.  Therefore, as 
laypersons, they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements and those of his spouse regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.
Accordingly, the Board finds that chronic fatigue syndrome, 
to include headaches, insomnia and irritability did not 
manifest during service and have not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, nor due to an undiagnosed illness.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
chronic fatigue syndrome, to include headaches, insomnia and 
irritability is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include headaches, insomnia and irritability, 
claimed as due to an undiagnosed illness, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


